Case 1:19-cv-01346-GPG Documeht1 Filed 05/09/19 USDC Colorado Page 1 of 7

 

| COTS RAY -9 PH 3:0

IN THE UNITED STATES DISTRICT COURT ~ TEPRET TERE CLWELL
FOR THE DISTRICT OF COLORADO.

Civil Action No. '19 _ CY, n OL Si 8)

Theresa Appleton, Walter Howard, D.H Plaintiff

 

 

 

BY___ OEP cLK

 

Kathryn M Novak

 

 

 

Kathryn M Novak INC. DBA Novak realty

 

 

 

 

 

Defendant(s).

 

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The nammes of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

COMPLAINT
NOTICE

Federal Rule of Civil Procedure 5.2 addressed the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the last
Case 1:19-cv-01346-GPG Document1 Filed 05/09/19 USDC Colorado Page 2 of 7

four digits of a social security number; the year of an individual’s birth; a minor’s initials; and
the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 
Case 1:19-cv-01346-GPG Document1 Filed 05/09/19 USDC Colorado Page 3o0f7 —

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

 

a4}
4

 

' (Name and complete mailing address) |

 

!

 

(Telephone number and e-mail address)|

 

DHL
(Name and complete mailing address)

(Telephone number and e-mail address)
|

|

 

|

 

Walter H 150 wells St unit 536 Erie Weld, CO 80516
(Name and complete mailing address) |

(Telephone number and e-mail address)

|

 

 

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If

more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be iqpeled “B. DEFENDANT(S) INFORMATION. ”

 

(Name and complete mailing address)
303-332-9122
(Telephone number and e-mail address

 

if known)

 

|
|

 

Kathryn M Novak INC, DBA Novak Realty 390 Interlocken Crescent Suit 316 Broomfield
Br 1 80021

(Name and complete mailing address)

303-332-9122

(Telephone number and e-mail address if known)

 

 

 

|
|
|
Case 1:19-cv-01346-GPG Document1 Filed 05/09/19 USDC Colorado Page 4 of 7

 

 

 

 

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

§ Federal question pursuant to 28 U.S.C. § 1331 (claim arising under the Constitution, laws, or
treaties of the United State)
List the specific federal statute, treaty, and/or provision(s) of the United States Constitution that
are at issue in this case.

 

 

[_] Diversity of citizenship pursuant to 28 U.S.C § 1332 (a matter between individual or
corporate citizen of different states and the amount in controversy exceeds $75,000)

‘

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

D. STATEMENT OF‘CLAIM(S)
State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right than allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space is
needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claims). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.

 

 

 

| Type of claim: | Housing {

 

 
Case 1:19-cv-01346-GPG Document1 Filed 05/09/19 USDC Colorado Page 5 of 7

 

 

 

 

 

 

 

 

 

|
Claim 1
Claim 2
Supporting
Request for relief:
Monetary damage: | Monetary relief in amount of 6,000,000,

 

 

 
Case 1:19-cv-01346-GPG Documeht1 Filed 05/09/19 USDC Colorado Page 6 of 7

 

nt of life
Loss of wages
Loss of job
Embarrassment
Credit & jiminished

 

 

 

 

E. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

 

Under Federal Rule of Civil Procedure i, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identifies,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirement of Rule 11.

(Plaintiff's signature) |
LE Bea, Wille ued k_

(Date)

 
owe ee

Case 1:19-cv-01346-GPG poeumen 1 Filéd 05/09/19 USDC Colorado Page 7 of 7

JS 44 (Rev. 06/17) District of Colorado Form CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contamed herein neither replice nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

I. (a) PLAINTIFFS {her ese: Wee Oto, Way lee DEFENDANTS -
Ma. eek
(b) County of Residence of First Listed Plaintiff ae County of Residence of First Listed Defendant Bo
(EXCEPT IN US. PLAINTIFF CASES)’ 7 (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
- THE TRACT OF LAND INVOLVED.
(ce) Attomeys (Firm Name, Address, and Telephone Number) Attomeys (IfKnown)
If. BASIS OF JURISDICTION (Place an “X" in One Box Only) Wi. CITIZENSHIP OF PRINCIPAL PARTIES (Place ari “x” in One Box for Plaintf f
(For Diversity Cases Only) : and One Box for Defendant)
0 1 US. Government a Federal Question PIF DEF - PTF ° DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State "Y * 1 Incorporated or Principal Place ‘4 4
of Business In This State
O 2 U.S. Govemment '4 = Diversity Citizen of Another State 2 ' 2. Incorporated and Principal Place "5 '5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
, Citizen or Subject ofa * 3 ’ 3 Foreign Nation 6 '6
Foreign Country
IV. NATURE OF SUIT (Piace an “xX” in One Box Only) - fo. Click here for: Nature o
‘1 110 Insurance PERSONAL INJURY PERSONALINJURY | 625 Drug Related Seizure * 422 Appeal 28 USC 158 1) 375 False Claims Act
6 120 Marine * 310 Airplane - 0 365 Personal Injury - of Property 21 USC 881 [’ 423 Withdrawal ’ 376 Qui Tam (31 USC
0 130 Miller Act ' 315 Airplane Product Product Liability 1 690 Other 28 USC 157 37298),
0 140 Negotiable Instrument Liability (1) 367 Health Care/ 0) 400 State Reapportionment
f 150 Recovery of Overpayment -|’ 320 Assault, Libel & Pharmaceutical ca 44 410 Anttrust
& Enforcement of Judgment Slander : Personal Injury . 1) 820 Copyrights 0 430 Banks and Banking
0 151 Medicare Act , * 330 Federal Employers” | Product Liability O 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability 1) 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation :
Student Loans * 340 Marine Injury Product New Drug Application f) 470 Racketeer Influenced and
(Excludes Veterans) ' 345 Marine Product Liability | 1 840 Trademark . Corrupt Organizations
1 153 Recovery of Overpayment Liability _ PERSONALPROPERTY “TT LABOR ._ ]_SOCTAL, SECURITY --_ J 480 Consumer Credit
of Veteran’s Benefits * 350 Motor Vehicle O 370 Other Fraud 0 710 Fair Labor Standards * 861 HIA (1395ff) 0 490 Cable/Sat TV
0.160 Stockholders’ Suits ’ 355 Motor Vehicle - 371 Truth in Lending Act 0 862 Black Lung (923) & 850 Securities/Commodities/
(1 190 Other Contract Product Liability (1 380 Other Personal (1) 720 Labor/Management * 863 DIWC/DIWW (405(g)) Exchange .
11 195 Contract Product Liability |’ 360 Other Personal Property Damage Relations f) 864 SSID Title XVI (1 890 Other Statutory Actions
0 196 Franchise Injury 0 385 Property Damage 0) 740 Railway Labor Act » 865 RSI (405(g)) 1 891 Agricultural Acts
* 362 Personal Injury - Product Liability ’ 751 Family and Medical (1 893 Environmental Matters ,
Medical Malpractice bo Leave Act . 0 895 Freedom of Information
1, > _REAL PROPERTY Cc RIGHTS “PRISONERPETITIONS [0 790 Other Labor Litigation A IE “AX ‘Ss... Act
O 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: f) 791 Employee Retirement O 870 Taxes (US. Plaintiff (1.896 Arbitration .
1) 220 Foreclosure 1) 441 Voting 11 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
0 230 Rent Lease & Ejectment 0 442Employment . 1 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
1 240 Torts to Land 443 Housing/ Sentence . 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations 0 530 General . (1 950 Constitutionality of
O 290 All Other Real Property 0 445 Amer. w/Disabilitics -'| 0 535 Death Penalty "TIM MIGRATION State Statutes
Employment Other: f 0 462 Naturalization Application
0 446 Amer. w/Disabilities - [0 540 Mandarous & Other {0 465 Other Immigration
Other 0 550CivilRights Actions
O 448 Education 0 555 Prison Condition
. 0 560 Civil Detainee -
Conditions of
- Confinement “
V. ORIGIN (Place an “X” in One Box Only) . “
"1 Original 0 2 Removed from O 3 Remanded from M 4 Reinstatedor ' 5 Transferred from { 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court * . Reopened Another District Litigation - Litigation -
‘ (specify) Transfer Direct File

 

Cite the US. Civil Statute under which you are filing (Do mor cite jurisdictional statutes unless diversity):
. “

 

“VI. CAUSE OF ACTION fpacrgccapiion ofeause laa

 

| .
VII. REQUESTEDIN — 0 CHECKIFTHISIS A CLASS ACTION DEMAND $ k, Gane 000 CHECK YES only if demanded in complaint:

?

 

 

 

 

COMPLAINT: ~ UNDER RULE23,F.RCvPO . JURYDEMAND: Yes _"No
VIN. RELATEDCASES)

IF ANY . (See instructions): F DOCKET ER’ _
DATE Sad a SIGNATURE OF ATTORNEY OF RECORD

 

FOR OFFICE USE ONL |
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

|
{

| ‘ r 7
